 PROB 12C                                                                            Report Date: September 5, 2019
(6/16)

                                       United States District Court
                                                                                                          FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington                           Sep 06, 2019
                                                                                                     SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Courtney D. Vaughn                        Case Number: 0980 2:14CR00021-RMP-19
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: March 10, 2015
 Original Offense:          Distribution of Oxycodone Hydrochloride, 21 U.S.C. § 841(a)(1)
 Original Sentence:         Prison - 21 Months;              Type of Supervision: Supervised Release
                            TSR - 36 Months

 Revocation Sentence:       Prison - 14 Months;
 (October 10, 2017)         TSR - 36 Months
 Asst. U.S. Attorney:       James A. Goeke                   Date Supervision Commenced: April 16, 2018
 Defense Attorney:          Federal Public Defender          Date Supervision Expires: April 15, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 09/06/2018, 09/26/2018, 10/12/2018, 01/08/2019, 06/07/2019, 07/18/2019, 08/07/2019,
and 08/23/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            14          Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than six tests per month, in order to confirm continued abstinence from this
                        substance.

                        Supporting Evidence: Mr. Vaughn is alleged to have violated special condition number 6
                        by ingesting marijuana on or about August 14, 2019, based on sweat patch testing.

                        On April 19, 2018, Mr. Courtney Vaughn signed his conditions relative to case number
                        2:14CR00021-RMP-19, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Vaughn was made aware by his U.S. probation officer that he was required
                        to refrain from the use of illicit substances and fully comply with urinalysis and sweat patch
                        testing as directed.
Prob12C
Re: Vaughn, Courtney D.
September 5, 2019
Page 2

                       Specifically, on August 14, 2019, Mr. Vaughn was contacted at his current place of
                       employment in the community by the undersigned officer, in part to allow for a new sweat
                       patch to be applied to the client, as previously ordered by the Court.

                       On August 26, 2019, the client reported to the U.S. Probation Office as previously directed
                       by the undersigned officer to allow for the removal of the sweat patch. Mr. Vaughn was
                       subsequently taken into custody on the day in question, based on the Court’s warrant dated
                       August 23, 2019.

                       On September 3, 2019, the results were received relative to this testing, which confirmed the
                       patch as being positive for both cocaine and marijuana. It should be noted the client’s
                       documented level for cocaine is to a lesser degree than what was previously reported to the
                       Court on the petition dated August 23, 2019. As a result, and based on the proximity of dates
                       tested, it should be noted this positive result could simply be residual. The testing also
                       verified the presence of marijuana, which was previously undiagnosed in laboratory testing
                       based on the client’s previous sweat patch application and removal. Such a result would
                       appear to substantiate the client’s recent and previously unreported use of marijuana.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      September 5, 2019
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ X]     Defendant to appear before the Judge assigned to the case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                              Signature of Judicial Officer

                                                                                               9/6/2019
                                                                              Date
